Title: To Thomas Jefferson from Jean Baptiste Ternant, 7 January 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Monsieur
Philadelphie 7. de Janvier 1793.

J’ai l’honneur de vous addresser la copie d’une réquisition que vient de me faire parvenir la Commission nationale, chargée d’exercer l’autorité suprême de la Métropole à St. Domingue. Dans des circonstances assez interessantes au salut de la colonie pour avoir pû nécessiter une réquisition de cette nature, j’estime que, malgré le défaut d’instructions ministerielles ad hoc, et malgré les justes observations contenues dans votre reponse officielle du 20 Nove. dernier, je n’en dois pas moins renouveller mes sollicitations auprès du Gouvernement des Etats Unis, et le presser de venir complettement au secours de St. Domingue sur la base du decret dont j’ai eû l’honneur de vous donner connoissance, en pourvoyant, tant au payement des traites Coloniales non encore acceptées qu’à la solde du complément des quatre millions, de maniere à ce que ce dernier objet puisse être employé aussitôt à des achats de vivres pour la Colonie.
D’après les dispositions favorables dans lesquelles j’ai toujours trouvé le gouvernement des Etats Unis, j’ose esperer que dans la circonstance actuelle, il ne se refusera pas de concourir efficacement au salut d’une colonie utile a son propre commerce, en fournissant à nos Commissaires nationaux les moyens qu’ils requierent comme indispensables au succès de leurs opérations.
J’ai l’honneur de joindre ici un etat des traites non accepteés, avec un tableau indicatif des epoques de payment; d’où il resulte que sauf erreur dans l’evaluation des traites inconnues, il ne restera à employer pour un envoy immédiat de vivres à St. Domingue, qu’environ trente six mille piastres formant le complément des quatre Millions, au pair de change précédemment convenu entre nous.
Je vous prie, Monsieur, de vouloir bien, en mettant cette lettre sous les yeux du President, solliciter une décision favorable au voeu de la réquisition qui s’y trouve jointe. J’ai l’honneur d’être avec les sentimens les plus parfaits d’estime et de respect, Monsieur, Votre très humble et très obeissant serviteur

Ternant

 